ITEMID: 001-23306
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: GÜLER, SAHIN, YILMAZ, KOYUNCU, CAKMAK, YILMAZ, YAMAN and OTHERS, DÖNER and DURSUN, TUNCER v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicants, Muammer Güler, Ramazan Şahin, İbrahim Yılmaz, Muharrem Koyuncu, Mahmut Çakmak, Mehmet Yılmaz, Hayriye Yaman, Necla Yaman, Kadir Yaman, Saliha Yaman, Nimet Köse, Zeynep Süslü, Hakkı Döner, Engin Dursun and Ramazan Tuncer, are Turkish nationals, represented before the Court by Mrs Belkıs Baysal, a lawyer practising in Istanbul.
The facts of the cases, as submitted by the applicants, may be summarised as follows.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 19 July 1993 the applicant commenced legal proceedings before the Kartal Civil Court of First Instance for additional compensation.
On 19 November 1993 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 24 June 1993.
On 23 February 1994 the Court of Cassation upheld the decision of the Kartal Civil Court of First Instance.
The due amount was paid to the applicant on 16 January 1998.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 2 May 1986 the applicant commenced legal proceedings before the Üsküdar Civil Court of First Instance for additional compensation.
On 27 April 1987 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 24 October1986.
On 15 February 1988 the Court of Cassation upheld the decision of the Üsküdar Civil Court of First Instance.
The due amount was paid to the applicant on 10 December 1996.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 3 July 1996 the applicant commenced legal proceedings before the Gebze Civil Court of First Instance for additional compensation.
On 5 November 1996 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 26 June1996.
On 25 February 1997 the Court of Cassation upheld the decision of the Gebze Civil Court of First Instance.
The due amount was paid to the applicant on 8 December 1997.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 3 July 1996 the applicant commenced legal proceedings before the Gebze Civil Court of First Instance for additional compensation.
On 5 November 1996 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 26 June 1996.
On 25 February 1997 the Court of Cassation upheld the decision of the Gebze Civil Court of First Instance.
The due amount was paid to the applicant on 8 December 1997.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 11 December 1990 the applicant commenced legal proceedings before the Kartal Civil Court of First Instance for additional compensation.
On 2 October 1992 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 20 November1990.
On 28 April 1993 the Court of Cassation upheld the decision of the Kartal Civil Court of First Instance.
The due amount was paid to the applicant on 27 November 1996.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 3 July 1996 the applicant commenced legal proceedings before the Gebze Civil Court of First Instance for additional compensation.
On 5 November 1996 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 26 June1996.
On 25 February 1997 the Court of Cassation upheld the decision of the Gebze Civil Court of First Instance.
The due amount was paid to the applicant on 8 December 1997.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicants. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 3 July 1996 the applicants commenced legal proceedings before the Gebze Civil Court of First Instance for additional compensation.
On 5 November 1996 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 3 July 1996.
On 25 February 1997 the Court of Cassation upheld the decision of the Gebze Civil Court of First Instance.
The due amount was paid to the applicants on 8 December 1997.
The General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicants. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 12 November 1991 the applicant commenced legal proceedings before the Kartal Civil Court of First Instance for additional compensation.
On 13 July 1992 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 15 October 1991.
On 7 June 1993 the Court of Cassation upheld the decision of the Kartal Civil Court of First Instance.
The due amount was paid to the applicant on 23 December 1996.
The General Directorate of National Roads and Highways expropriated two plots of land belonging to the applicant. The amount which was assessed by a committee of experts was paid when the expropriation took place.
On 22 July 1992 the applicant commenced legal proceedings before the Üsküdar Civil Court of First Instance for additional compensation.
On 22 December 1992 the court awarded the applicant additional compensation plus an interest at the statutory rate of 30% per annum, starting from 23 June 1986 and 10 April 1990 respectively.
On 6 April 1993 the Court of Cassation upheld the decision of the Üsküdar Civil Court of First Instance.
The due amount was paid to the applicant on 10 December 1996.
The first letter concerning these applications was received on 6 June 1998.
A letter was sent by the Court on 27 July 1998 requesting further information as the applications were incomplete.
As the Court did not receive any reply, the provisional file concerning the application no PL9265 was destroyed on 10 August 2000.
The first letter concerning these applications was received on 9 June 1997.
A letter was sent by the Court on 30 July 1997 requesting further information as the applications were incomplete.
As the Court did not receive any reply, the provisional file concerning the application no PK7781 was destroyed on 9 December 1999.
The first letter concerning the application was received on 15 August 1998.
Warning letter was sent from the Court on 18 January 2000 requesting clarification and proof for the purpose of the respect of the six months rule.
As the Court did not receive any reply, the provisional file concerning the application no PN1266 was destroyed on 13 September 2001.
The first letter concerning this application was received on 9 June 1997.
The warning letter was sent from the Court on 30 July 1997 requesting clarification and proof for the purpose of the respect of the six months rule.
As the Court did not receive any reply, the provisional file concerning the application no PK7780 was destroyed on 9 December 1999.
On 7 August and 11 November 2002 the applicants’ representative wrote two letters addressed to the Registry complaining about the destruction of the provisional files concerning these applications. She claimed that she did not receive any letters and that there was no mention of the destruction of the application in the Rules of Court in case of alleged inactivity of the applicants. She alleged that she had pursued her cases via telephone conversations with the Registry and not by writing letters to the Court and that therefore she could not have been considered as inactive. She also stated that she had submitted around 71 similar cases between 1996 and 1998 some of which were pending and others concluded by friendly settlements whereupon she inquired about the developments in these cases. Therefore she requested that the running of six-months of these applications be calculated from the date of their original applications.
